Case 3:18-cr-00885-JLS Document 49 Filed 04/04/19 PagelD.157 Page 1 of 6

PROB 12C March 27, 2019

(06/17) pacts id: 3313633

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA

Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Alejandro Humanes-Navarro (Spanish) Dkt No.: 18CR00885-001-JLS
Also known as Roberto Lopez-Mellan

Reg. No.: 61378-298
Name of Sentencing Judicial Officer: The Honorable Janis L. Sammartino, U.S. District Judge

Original Offense: 8 U.S.C. § 1324 (a)(1)(A)Gi), (v)(ID and (a)(1)(B)G), Transportation of Certain Aliens for
Financial Gain, and Aiding and Abetting, a Class C felony.

Date of Sentence: June 29, 2018

Sentence: 12 months and 1 day’s custody; 2 years’ supervised release. (Special Conditions: Refer to Judgment
and Commitment Order.)

Type of Supervision: Supervised Release Date Supervision Commenced: December 7, 2018
Asst. U.S. Atty.: Michael] A. Deshong Defense Counsel: James M. Chavez, Fed. Defs., Inc.
(Appointed)
(619) 234-8467

Prior Violation History: None.

 

 

PETITIONING THE COURT

TO ISSUE A NO-BAIL BENCH WARRANT

The probation officer believes that the offender has violated the following condition(s) of supervision:

CONDITION(S) ALLEGATION(S) OF NONCOMPLIANCE
(Mandatory Condition)

Not commit another federal, state, or local 1. On or about March 24, 2019, Mr. Humanes-Navarro
crime. (v1) transported illegal aliens, in violation of U.S.C. §

1324(a)(1){A)(ii), as evidenced by the complaint filed
in U.S. District Court, Southern District of California,
Docket No. 19MJ08947-001-RBM.

Grounds for Revocation: As to allegation 1, I received and reviewed the complaint with probable cause statement,
filed in U.S. District Court, Southern District of California, Docket No. 19MJ08947-001-RBM, which confirms
the following: On the above date, U.S. Border Patrol Remote Video Surveillance Operators (RVSS) observed two
subjects make an illegal entry at the International Border Fence from Mexico into the United States. RVSS later
observed the two suspected illegal aliens get into the rear passenger seat of a vehicle, later identified as a white
colored 2001 Mercedes ML320 (Mercedes). This information was relayed to a border patrol agent in the field
via service radio and the agent responded to the area. A short time later, the agent located the Mercedes and was
.Case 3:18-cr-00885-JLS Document 49 Filed 04/04/19 PagelD.158 Page 2 of 6

PROBI2(C)

Name of Offender: Alejandro Humanes-Navarro March 27, 2019
Docket No.: 18CR00885-001-JLS Page 2

 

able to see two individuals in the backseat attempting to conceal themselves. The agent then activated the
emergency lights and sirens of his marked service vehicle, and the Mercedes yielded. The agent approached the
Mercedes, identified himself, and questioned the driver, later identified as Roberto Lopez-Mellan (AKA
Alejandro Humanes-Navarro). Mr. Humanes-Navarro stated that he was a U.S. Citizen. The agent then
questioned the two passengers identified as Andres Andres-Sebastian and Fernando Guerrero-Salinas, as to their
citizenship. Mr. Andres stated that he is a citizen of Guatemala without proper documents to be in the United
States legally. Mr. Guerrero stated that he is a citizen of Mexico without proper documents to be in the United
States legally. The agent placed Mr. Guerrero and Mr. Andres under arrest for illegal entry and Mr. Humanes-
Navarro under arrest for alien smuggling.

At the border patrol station, Mr. Humanes-Navarro was read his Miranda rights and he agreed to provide a
statement without the presence of an attorney. The supervisee stated that he was hired by a smuggler known as
“E] Guero” to smuggle the two subjects into the United States. Mr. Humanes-Navarro stated that he was going
to get paid $300 per person that he smuggled into the United States. The supervisee was instructed to pick up the
Mercedes at a parking lot, drive to Calexico, park inside a house near the border and wait for two illegal
immigrants to climb over the international boundary fence and run into his vehicle. Mr. Andres and Mr. Guerrero
stated they were going to pay $8,500 and $7,000 respectively to be smuggled into the United States. Both Mr.
Andres and Mr. Guerrero were able to correctly identify the driver of the Mercedes from a six-pack photographic
line-up.

On March 25, 2019, Mr. Humanes-Navarro appeared before U.S. Magistrate Judge Ruth Bermudez Montenegro
for his initial appearance. A preliminary hearing was set for April 4, 2019, and arraignment was set for April 4.
2019.

(Standard Condition)

The defendant shall report to the probation 2. On March 5, 2019, Mr. Humanes-Navarro failed to
officer in a manner and frequency directed report to the probation office as directed by the
by the court or probation officer. probation officer.

Grounds for Revocation: As to allegation 2, the probation officer directed Mr. Humanes-Navarro to report to the
probation office on March 5, 2019. However, Mr. Humanes-Navarro failed to report to the probation office as
directed.

VIOLATION SENTENCING SUMMARY

SUPERVISION ADJUSTMENT

Mr. Humanes-Navarro was released from Bureau of Prisons Custody on December 7, 2018. Upon his release,
the supervisee was reportedly removed to Mexico by U.S. Immigration and Customs Enforcement. However, on
March 4, 2019, Mr. Humanes-Navarro reported to the U.S. Probation Office with his attorney for further
supervision instructions. At that time, it was reported that Mr. Humanes-Navarro was a United States Citizen.
The supervisee completed supervision intake forms and the probation officer directed Mr. Humanes-Navarro to
report to the probation office on March 5, 2019, for further supervision. Unfortunately, the supervisee failed to
report and efforts by the probation officer to contact him were unsuccessful. Most concerning, on March 24,
2019, Mr. Humanes-Navarro transported illegal aliens and is now undergoing federal prosecution.
Case 3:18-cr-00885-JLS Document 49 Filed 04/04/19 PagelD.159 Page 3 of 6

PROBI2(C)

Name of Offender: Alejandro Humanes-Navarro March 27, 2019
Docket No.: 18CR00885-001-JLS Page 3

 

OFFENDER PERSONAL HISTORY/CHARACTERISTICS

 

Mr. Humanes-Navarro is 38 years old. He is single and has fathered one child. The supervisee reported residing
in Mexicali, Mexico, with friends.

SENTENCING OPTIONS
CUSTODY

Statutory Provisions: Upon the finding of a violation, the court may modify the conditions of supervision; extend
the term (if less than the maximum authorized term was previously imposed); or revoke the term of supervised
release. 18 U.S.C. § 3583(e)(2) and (3).

If the court revokes supervised release, the maximum term of imprisonment upon revocation is 2 years. 18 U.S.C,
§ 3583(e)}(3).

USSG Provisions: USSG §7B1.1(b), p.s., indicates that where there is more than one violation of the conditions
of supervision, or the violation includes conduct that constitutes more than one offense, the grade of the violation
is determined by the violation having the most serious grade. In this case the most serious conduct involves
transportation of illegal aliens, which constitutes a Grade B violation. USSG §7B1.1(a)(2), p.s.

Upon a finding of a Grade B violation the court shall revoke supervised release. USSG §7B1.3(a)(1), p-s.

A Grade B violation with a Criminal History Category I (determined at the time of sentencing) establishes an
imprisonment range of 4 to 10 months. USSG § 7B1.4, p.s. It is noted that in the case of a Grade B violation,
and where the minimum term of imprisonment determined under USSG §7B1.4, p.s., is at least one month but
not more than six months, the minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a
sentence of imprisonment that includes a term of supervised release with a condition that substitutes community
confinement... for any portion of the minimum term. USSG §7B1.3(c)(1), p-s.

Since “the original sentence was the result of a downward departure ... an upward departure may be warranted”
upon revocation. The court can depart from the available imprisonment range and impose a sentence of up to the
statutory maximum of 24 months. USSG §7B1.4, p.s., comment. (n.4), and 18 U.S.C. § 3583(e)(3).

Finally, if supervised release is revoked and a term of imprisonment is imposed, the court shall order that the term
of imprisonment be served consecutively to any sentence of imprisonment the offender may be serving.
USSG §7B1.3(f), p.s.

REIMPOSITION OF SUPERVISED RELEASE

 

If supervised release is revoked and the offender is required to serve a term of imprisonment, the court can
reimpose supervised release upon release from custody. The length of such a term shall not exceed the term of
supervised release authorized by statute for the offense that resulted in the original term of supervised release,
less any term of imprisonment imposed upon revocation. 18 U.S.C.§ 3583(h).

In this case, the court has the authority to reimpose a term of 3 years’ supervised release, less any term of
imprisonment imposed upon revocation. 18 U.S.C. § 3583(b).
,Case 3:18-cr-00885-JLS Document 49 Filed 04/04/19 PagelD.160 Page 4 of 6

PROBI3(C)

Name of Offender: Alejandro Humanes-Navarro March 27, 2019
Docket No.: 18CR00885-001-JLS Page 4

 

JUSTIFICATION FOR BENCH WARRANT

A warrant of arrest is justified given Mr. Humanes-Navarro appears to have engaged in felony criminal activity
while on supervised release.

RECOMMENDATION/JUSTIFICATION

Upon release from Bureau of Prisons custody in December 2018, Mr. Humanes-Navarro was reportedly removed
from the United States. In March 2019, he reported to the probation office for initial supervision instructions and
then he absconded from supervision. A few weeks later, Mr. Humanes-Navarro was arrested for transporting
illegal aliens.

The transportation of illegal aliens is a serious offense, which entails a significant breach of the Court’s trust.
Therefore, if the allegations of noncompliance are sustained, it is respectfully recommended that supervised
release be revoked and Mr. Humanes-Navarro be sentenced to 10 months’ custody with no supervised release to
follow, and to be served consecutive to any sentence he may be serving.

I declare under penalty of perjury that the
foregoing is true and correct.

Executed on: March 27, 2019

Respectfully submitted: Reviewed and approved:
DAVID J. SULTZBAUGH
CHIEF PROBATION OFFICER

heb, Hb 24) Lo ——

Arturo Montano Pascual Linarez
U.S. Probation Officer Supervising U.S. Probation Officer
(760) 339-4209

by

 
.Case 3:18-cr-00885-JLS Document 49 Filed 04/04/19 PagelD.161 Page 5 of 6

PROBI2CW March 27, 2019

VIOLATION SENTENCING SUMMARY

. Defendant: _Humanes-Navarro, Alejandro

 

. Docket No. (Year-Sequence-Defendant No.): _18CR00885-001-JLS

 

. List Each Violation and Determine the Applicable Grade (See USSG § 7B1.1):

 

 

 

 

 

 

 

 

Violation(s) Grade

Transportation of illegal aliens B

Failure to report as instructed Cc
. Most Serious Grade of Violation (See USSG § 7B1.1(b)) [ B ]
. Criminal History Category (See USSG § 7B1.4(a)) [ I J
. Range of Imprisonment (See USSG § 7B1.4(a)) [ 4to 10 months }

. Unsatisfied Conditions of Original Sentence: List any restitution. fine, community confinement, home
detention, or intermittent confinement previously imposed in connection with the sentence for which revocation
is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B1.3(d)):

Restitution ($) Community Confinement
Fine($) Home Detention

Other Intermittent Confinement
.Case 3:18-cr-00885-JLS Document 49 Filed 04/04/19 PagelD.162 Page 6 of 6

PROBI2Q(C)

 

Name of Offender: Alejandro Humanes-Navarro March 27, 2019
Docket No.: 18CRO0885-001-JLS Page 6
THE COURT ORDERS:

AGREE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED FOR THE ALLEGED
VIOLATIONS.

DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER TO APPEAR
BEFORE THE COURT ON , AT , TO SHOW CAUSE WHY SUPERVISED

RELEASE SHOULD NOT BE REVOKED.

 

 

Other

 

 

 

PLiai2 NA sieiini Lo 0E? Yh: ay, [P

e Honorable Janis L. Sammartino Date
9. District Judge

NF
